EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into as of August 3, 2006
(the “Effective Date”), by and between Dr. Ted Wong, an individual residing at
_____________ (“Wong” or “Employee”), and NanoSensors, Inc., a Nevada
corporation (the “Company”).


WHEREAS, The Company wishes to employ Wong as Chairman, President and Chief
Executive Officer of the Company, and Wong desires to accept such positions, on
the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the Company and Wong agree as follows:



1.
Employment of Wong: The Company agrees to employ Wong as the Company’s Chairman,
President and Chief Executive Officer, based in the Company’s office in Santa
Clara, California. Wong accepts such employment and agrees to act as an employee
of the Company, all in accordance with the terms and conditions of this
Agreement. Employee shall undertake regular travel to the Company’s and
operational offices, if any, and such other occasional travel within or outside
the United States as is or may be reasonably necessary in the interests of the
Company. All such travel shall be at the sole cost and expense of the Company
and all airplane travel shall be in accordance with the Company’s policy for
executive officers.




2.
Term of Employment:



2.1 Term: This Agreement shall be effective upon execution by both parties
hereto and Wong’s employment under this Agreement shall commence on the
Effective Date and continue thereafter for a period of thirty six (36) months
(the “Employment Period”), unless sooner terminated as provided for herein. The
last day of the Employment Period may be referred to herein as the “Expiration
Date”. The Company shall notify Employee in writing of the Company’s intention
to continue Employee’s employment after the Expiration Date no less than 90 days
prior to the Expiration Date.


2.2 Termination: This Agreement shall be terminable by either Company or Wong in
accordance with the following provisions. As used in this Agreement, the phrase
“Termination Date” shall mean (i) in the case of the Employee’s death, his date
of death; (ii) in the case of the voluntary termination of employment by
Employee, the date set forth in a written notice of termination furnished to the
Company by Employee, which date must be at least 20 days from the date of such
notice, (iii) in the case of termination of employment on or after the
Expiration Date of this Agreement, the last day of employment; and (iv) in all
other cases, the date specified in the notice of termination furnished to the
Employee by the Company; provided, however, if the Employee’s employment is
terminated by the Company for any reason except Cause, the date specified in the
Notice of Termination shall be at least 20 days from the date the Notice of
Termination is given to the Employee, and provided further that in the case of
Disability, the Employee shall not have returned to the full-time performance of
his duties during such period of at least 30 days.


--------------------------------------------------------------------------------




(a) Employee may terminate this Agreement for any reason upon twenty (20) days’
prior written notice to the Company;


(b)  The Company may terminate this Agreement without Cause upon twenty (20)
days’ prior written notice to the Employee;


(c) The Company may terminate this Agreement in the event Employee becomes
Disabled (as defined below) during the Employment Period and the Company
provides written notice of termination and Employee shall not have returned to
the full-time performance of his duties hereunder during a period of at least 30
days; and


(d) The Company may immediately terminate this Agreement for Cause and without
notice (provided, however that the Company provide Employee with notice and an
opportunity to cure as expressly set forth in the definition of the term Cause
below). For the purposes of this Agreement, the term “Cause” shall mean the
following:



1)  
A violation by Wong of a material term of this Agreement; it being understood
that a violation of any of the covenants contained in Section 6 of this
Agreement shall constitute a violation of a material term which shall justify
termination of this Agreement if such violation continues for a period of more
than ten (10) days after receipt by Wong of written notice from the Company
setting forth in reasonable detail the nature of the violation;




2)  
Wong’s commission of fraud, dishonesty and/or similar malfeasance in the
rendering of services to the Company;




3)  
Wong’s repeated and intemperate use of alcohol or illegal drugs after written
notice from the Company that such use, if continued, will result in termination
of Wong’s employment;




4)  
Acts or misconduct by Wong during his tenure with Company, which are of a
criminal nature, including Wong’s conviction of a felony involving personal
dishonesty, moral turpitude or willfully violent conduct; and




5)  
Substantial refusal to comply or default in complying with the reasonable and
lawful directions of the Board of Directors of the Company and such refusal,
default or failure continues for a period of more than ten (10) days after
receipt by Wong of written notice from the Company setting forth in reasonable
detail the nature of the problem.



2.3 If the Employee’s employment with the Company shall be terminated, the
Company shall pay and/or provide to the Employee the following compensation or
benefits:


(a) In the event that this Agreement is terminated by the Company without Cause
pursuant to Section 2.2(b), Wong shall be paid (i) the Accrued Compensation (as
defined below) and (ii) the Severance Payment (as defined below). As used
herein, the “Severance Payment” shall mean the amount equal to six (6) months’
Base Salary (as defined below) in effect on the Termination Date. Severance
Payments shall be made in accordance with the Company’s regular payment cycle
for executive employees.

2

--------------------------------------------------------------------------------




(b) If Wong dies before the expiration of the Employment Period, the Company
shall pay Wong the Accrued Compensation (as defined below) and all of the
Company’s unvested obligations under this Agreement shall terminate and be of no
further force or effect as of the actual date of death.
 
(c) If Wong becomes Disabled (as defined below) during the Employment Period to
the extent he is unable to perform his duties to the Company, the Company shall
pay Wong the Accrued Compensation and the Severance Payment. The term
“Disability” shall mean that Wong shall be unable for a period of more than four
(4) consecutive months or for periods aggregating more than one hundred and
twenty (120) days weeks in any fifty-two (52) consecutive weeks to perform the
services to the Company specified herein as a result of illness, incapacity or a
phyisical or other disability of any nature.


(d) If Wong (i) voluntarily terminates this Agreement, or (ii) is discharged for
Cause, the Company shall pay Wong the Accrued Compensation only and Wong shall
not be entitled to any Severance Payments or other unvested compensation, and
the Company shall be relieved of any further obligation to Wong.  


(e) In the event the Company fails to notify the Employee of its intention to
continue Employee’s employment within the period prescribed in Section 2.1 or
notifies Employee that it has determined not to continue Employee’s employment,
Employee’s employment shall terminate on the Expiration Date and Company shall
pay the Employee the Accrued Compensation and the Severance Payment. If the
Company notifies Employee that it wishes to continue Employee’s employment but
fails to reach an agreement on a new employment agreement prior to the
Expiration Date, this Agreement shall be deemed to be extended on the same terms
and conditions except that such employment shall be an at-will basis, subject to
the right of the Company and the Employee to terminate this Agreement in
accordance with Sections 2.2 and 2.3.


(f)  The payment of the Severance Payments specified above is conditioned upon
Employee’s signing and returning a general release of claims against the Company
in a form satisfactory to the Company, and not withdrawing said release of
claims within the period specified therein. In addition, such Severance Payments
will be in lieu of any entitlement you may have to notice of termination, pay in
lieu of notice of termination, or any other severance payment or benefit from
any other source.


2.4 Accrued Compensation. “Accrued Compensation” shall mean an amount which
shall include all amounts earned or accrued through the Termination Date but not
paid as of the Termination Date, including (i) Base Salary, (ii) unpaid bonuses
and incentive compensation earned and awarded prior to the Termination Date,
(iii) reimbursement for business expenses incurred by the Employee on behalf of
the Company, pursuant to the Company's expense reimbursement policy in effect at
such time, and (iv) vacation pay per Company policy. Accrued Compensation shall
be paid on the first regular pay date after the termination date (or earlier, if
required by applicable law).


2.5 No Mitigation. The Employee shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Employee in any subsequent employment.

3

--------------------------------------------------------------------------------




2.6 Non-Disparagement. For a period of three years following the expiration or
termination of this Agreement, Employee agrees that he will not make any
negative or derogatory statements in verbal, written, electronic or any other
form about the Company, including, but not limited to, a negative or derogatory
statement made in, or in connection with, any article or book, on a website, in
a chat room or via the internet except where such statement is required by law
or regulation. During such three year period, none of the Company’s executive
officers and directors shall make any negative or derogatory statements in
verbal, written, electronic or any other form about the Employee, including, but
not limited to, a negative or derogatory statement made in, or in connection
with, any article or book, on a website, in a chat room or via the internet
except where such statement is required by law or regulation



3.
Scope of Employment:



3.1 General Duties: During the Employment Period, Wong shall perform the duties
of an executive nature, as well as such other duties as the Company’s Board of
Directors (the “Board”) may prescribe from time to time. Wong shall report
directly to the Board of Directors of the Company. During the Employment Period
and subject to the direction of the Board, Employee shall perform such executive
duties and functions and discharge such responsibilities as are reasonably
associated with his executive position or as may be reasonably assigned or
delegated to him from time to time by the Board, consistent with his position as
President and Chief Executive Officer. In general, Employee shall have
management authority with respect to, and responsibility for, the overall
operations and day-to-day business and affairs of the Company and all major
operating units and executives of the Company shall report, either directly or
indirectly (through other executives of the Company or its subsidiaries who
report directly to the Employee) to the Employee. The Company shall nominate,
and use its best efforts to have elected, the Employee to the Board throughout
the term of this Agreement. The Employee agrees to resign from the Board upon
the termination of employment for any reason. The Company understands that Wong
may serve on the board of directors and advisory boards of other companies
provided (a) such other company is not engaged in a business which is
competitive with the business now conducted by the Company or then conducted by
the Company or (b) such activities do not materially interfere with his duties
hereunder.


3.2 Devotion to Company: Wong shall devote his full time and use his best
efforts to the business of the Company during the Employment Period.



4.
Change in Control.

 
4.1 The Company’s Board of Directors has determined that it is appropriate to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including the Employee, to their assigned duties without
distraction in potentially disturbing circumstances arising from the possibility
of a change in control of the Company.

4

--------------------------------------------------------------------------------




4.2 In the event that within one hundred and eighty (180) days of a Change in
Control (as defined below) (i) Employee is terminated, or (ii) (A) Employee’s
status, title, position or responsibilities are materially reduced; (B)
Employee’s compensation is materially diminished as compared to the compensation
payable prior to the Change in Control; (C) Employee is required to undertake
substantial new business-related travel due to the Change in Control; or (D) the
Company relocates the location of its offices such that Employee would be
reasonably expected to move his primary residence and (iii) Employee terminates
his Employment, the Company shall pay and/or provide to the Employee, the
following compensation and benefits:


(a) The Company shall pay the Employee, in lieu of any other payments due
hereunder, (i) the Accrued Compensation and (ii) the Severance Payment; and


(b) The conditions to the vesting of any outstanding stock options or other
incentive awards (including restricted stock, stock options and granted
performance shares or units (collectively, the “Awards”) granted to the Employee
under any of the Company’s benefit plans, or under any other incentive plan or
arrangement, shall be deemed void and all such Awards shall be immediately and
fully vested and exercisable and such Awards shall be deemed amended to provide
that the Awards shall remain exercisable for the duration of their original
term.
 
4.3  “Change in Control” shall mean any of the following events:
 
(a) (i) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of thirty five percent (35%) or more of the combined voting power
of the Company’s then outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as defined below) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (1) an employee benefit plan (or a
trust forming a part thereof) maintained by (x) the Company or (y) any
corporation or other Person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), or (2) the Company or any Subsidiary.
 
(ii) Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because a Person (the “Subject Person”) gained Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.

5

--------------------------------------------------------------------------------




(b) The individuals who, as of the date this Agreement are approved by the
Board, are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least two-thirds of the Board; provided, however, that if the
election, or nomination for election by the Company’s shareholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered and
defined as a member of the Incumbent Board; and provided, further, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual “Election
Contest” (as described in Rule 14a-11 promulgated under the 1934 Act) or other
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”); or


(c) Approval by stockholders of the Company of: (i) A merger, consolidation or
reorganization involving the Company, unless: (1) the shareholders of the
Company, immediately before such merger, consolidation or reorganization, own,
directly or indirectly immediately following such merger, consolidation or
reorganization, at least sixty percent (60%) of the combined voting power of the
outstanding voting securities of the corporation resulting from such merger or
consolidation or reorganization (the “Surviving Corporation”) in substantially
the same proportion as their ownership of the Voting Securities immediately
before such merger, consolidation or reorganization, (2) the individuals who
were members of the Incumbent Board immediately prior to the execution of the
agreement providing for such merger, consolidation or reorganization constitute
at least two-thirds of the members of the board of directors of the Surviving
Corporation, and (3) no Person (other than the Company, any Subsidiary, any
employee benefit plan (or any trust forming a part thereof) maintained by the
Company, the Surviving Corporation or any Subsidiary) becomes Beneficial Owner
of twenty percent (20%) or more of the combined voting power of the Surviving
Corporation’s then outstanding voting securities as a result of such merger,
consolidation or reorganization, a transaction described in clauses (1) through
(3) shall herein be referred to as a “Non-Control Transaction”; or


  (ii)  An agreement for the sale or other disposition of all or substantially
all of the assets of the Company, to any Person, other than a transfer to a
Subsidiary, in one transaction or a series of related transactions; or


  (iii) The shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.


(d) Notwithstanding anything contained in this Agreement to the contrary, if the
Employee’s employment is terminated prior to a Change in Control and the
Employee reasonably demonstrates that such termination (i) was at the request of
a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control (a “Third Party”) or (ii) otherwise
occurred in connection with, or in anticipation of, a Change in Control, then
for all purposes of this Agreement, the date of a Change in Control with respect
to the Employee shall mean the date immediately prior to the date of such
termination of the Employee’s employment.

6

--------------------------------------------------------------------------------


 

5.
Compensation:



5.1 Base Salary: As full compensation for all services provided for herein, the
Company shall pay, or caused to be paid to Wong, and Wong shall accept, a base
salary during the Employment Period of not less than ONE HUNDRED AND FORTY-FOUR
THOUSAND DOLLARS AND 00/100 ($144,000) per year, as may be increased from time
to time in the sole discretion of the Board (the “Base Salary”). The Base Salary
shall be paid in regular installments in accordance with the Company’s usual pay
dates for executives, but not less frequently than monthly. Employee may receive
such other additional compensation as may be determined from time to time by the
Board including bonuses and other long term compensation plans. Except as
expressly set forth herein, nothing in this paragraph shall be deemed or
construed to require the Board to award any bonus or additional compensation.


5.2 Bonus Options, Signing Bonus and Milestones Bonuses: Subject to the approval
of the Company’s shareholders of an appropriate equity-based incentive
compensation plan (“Shareholder Approval”), upon the execution of this
Agreement, the Company shall grant Wong an option to purchase up to Five Million
(5,000,000) shares of the common stock of the Company (“Bonus Options”). Subject
to the Shareholder Approval, the Bonus Options shall be fully exercisable and
vested upon the six month anniversary of the Effective Date. The exercise price
of the Bonus Options will be equal to the fair market value of the Company’s
common stock as reported on the Over the Counter Bulletin Board on the date this
Agreement is executed by both parties. In addition, Wong will receive a signing
bonus of FOURTY THOUSAND DOLLARS AND 00/100 ($40,000) of which Wong acknowledges
that $20,000 has been paid by the Company prior to the date hereof. Further, in
the event that Employee achieves the milestones listed in Exhibit A during the
inital Employment Period, Wong will receive a performance bonus of TWELVE
THOUSAND FIVE HUNDRED DOLLARS 00/100 ($12,500) per event. Wong acknowledges that
the Company’s payment of the “signing bonus” is for his cancellation of all
accrued compensation owed by the Company to Wong prior to the Effective Date of
this Agreement.


5.3 Benefits: During the Employment Period, Wong will be entitled to participate
in the Company's fringe benefit programs presently offered for senior
management, or which may hereafter, during the Employment Period, be offered to
its senior management and/or non-executive employees on a company wide basis
(including group life insurance, group disability insurance, group medical and
hospitalization plans, pension and profit sharing plans), subject to any
eligibility requirements. All such fringe benefit programs shall be determined,
and periodically modified, at the sole discretion of the Board.


5.4 Withholding: All compensation payable to Wong under this Agreement is stated
in gross amounts and will be subject to all applicable withholding taxes, other
normal payroll deductions, and any other amounts required by law to be withheld.


5.5 Vacation: Wong will be entitled to take 15 vacation days per annum in
accordance with current Company vacation policy for senior management, as well
as to take standard Company holidays.


5.6 Expenses: The Company, in accordance with its policies, shall pay or
reimburse Wong for all reasonable and customary expenses (including travel and
entertainment expenses) incurred by Wong during the Employment Period in
connection with the performance of Wong's duties under this Agreement; provided
that Wong shall provide the Company with an itemized account of such
expenditures together with such vouchers and other receipts as the Company may
request, in accordance with Company policy and Internal Revenue Service
regulations.

7

--------------------------------------------------------------------------------




5.7 Retirement Plan: Wong will be eligbile to join the Company’s retirement
plan, if any, as defined within the Company’s policies, subject to any
eligibility requirements.


5.8 Earned Options: Subject to the Shareholder Approval, the Company hereby
grants to Wong options to purchase Thirteen Million (13,000,000) shares of the
Company's common stock (“Earned Options”). Subject to the Shareholder Approval,
commencing on the six month anniverary of the Effective Date, the Earned Options
shall vest in installments of Four Hundred Thirty Three Thousand Three Hundred
Thirty Three (433,333) shares and thereafter on the first day of each month of
the balance of the Employment Period provided Employee continues to perform
services to Company under this Agreement (each installment may be referred to as
an “Option Installment”). The exercise price of the Earned Options will be equal
to the fair market value of the Company’s common stock as reported on the Over
the Counter Bulletin Board on the date that this Agreement is executed by both
parties. The Earned Options shall be exercisable for a period of ten years from
the date of grant.

 
5.9  Termination of Options. In the event of the termination of Employee’s
employment by the Company without Cause prior to the Expiration Date,
notwithstanding anything herein or in any stock option agreement to the
contrary, (a) the Employee’s right to purchase shares of Common Stock of the
Company pursuant to any stock option or stock option plan shall immediately
fully vest and become exercisable, (b) the exercise period in which Employee may
exercise his options to purchase Company common stock shall be extended to the
duration of their original term, as if Employee remained an employee of the
Company, and the terms of such options shall be deemed amended to take into
account the foregoing provisions. For purposes of clarity, Employee and Company
agree that the occurrence of a Change in Control shall not affect the provisions
of this Section.  In the event of a termination of Employee’s employment with
the Company for Cause, options granted and not exercised as of the Termination
Date shall terminate immediately and be null and void. In the event of a
termination of Employee’s employment with the Company due to the Employee’s
death, or Disability, the Employee’s (or his estate’s or legal representative’s)
right to purchase shares of Common Stock of the Company pursuant to any stock
option or stock option plan to the extent vested as of the Termination Date
shall remain exercisable for a period of twelve (12) months following the
Termination Date, but in no event after the expiration of the exercise period.
In the event of the voluntary termination of Employee’s employment with the
Company by the Employee (other than in connection with a Change in Control) or
the termination of the Employee’s employment on or after the Expiration Date,
the Employee’s right to purchase shares of Common Stock of the Company pursuant
to any stock option or stock option plan to the extent vested as of the
Termination Date shall remain exercisable for a period of three months following
the Termination Date, but in no event after the expiration of the exercise
period. Notwithstanding the foregoing, in the event of a Change in Control (as
defined above), and the Employee’s employment is terminated or Employee elects
to terminate his employment (subject to Section 4 of this Agreement), the
Options granted hereunder shall become immediately vested and exercisable in
accordance with Section 4 of this Agreement and any provisions of the Company’s
equity compensation plan pursuant to which the Options are granted.

8

--------------------------------------------------------------------------------


 

6.
Restrictive Covenants: Wong agrees that his work for the Company will bring him
into close contact with customers of the Company and with many confidential
affairs of the Company not readily available to the public, and which the
Employee acknowledges that the Company considers to be trade secrets. Wong
further agrees that the technology market is highly competitive and worldwide in
scope. In order to protect the confidential or proprietary information and trade
secrets of the Company, its customers, and third parties with which the Company
has entered into confidential agreements, and in consideration of employment and
continued employment, the right to receive income and benefits therefore as set
forth in this Agreement, the Company’s granting Wong access to such confidential
or proprietary information and trade secrets, as well as allowing Wong wide
access to become familiar with the Company's business and operations and for
other good and valuable consideration, Wong agrees as follows:



6.1 Confidential and Proprietary Rights: Wong agrees that he will not at any
time during his employment or after the termination of his employment with the
Company directly or indirectly disclose to any person, firm, corporation,
partnership, or other entity whatsoever (except the Company), or use, modify or
adapt any trade secret or other confidential or proprietary information of the
Company, including without limitation, information concerning the Company’s
business, technology, finances, marketing, computerized payroll, accounting and
information business, personnel and/or employee leasing business of the Company
and its subsidiaries, information relating to any customer of the Company, or
any other nonpublic business information of the Company and/or its subsidiaries
learned as a consequence of Employee’s employment with the Company or to which
he has access, (collectively referred to as the “Proprietary Information”)
except for information available publicly or from other non-confidential sources
or to the extent it is otherwise required to be disclosed by law or any legal
process. Such Proprietary Information includes, without limitation (a)
information not generally known to the public and proprietary to the Company,
(b) information which Wong has a reasonable basis to believe is confidential or
proprietary information or trade secrets of the Company, or (c) information
which Wong has a reasonable basis to believe the Company treats as confidential
or proprietary information or trade secrets. In addition, the prohibition on
disclosing such confidential information shall not include that which Wong must
disclose to the Company’s lawyers, accountants and other professionals that
require disclosure of such information in order to perform the services for
which they are engaged in the course of Wong’s role as President of the Company
and which persons will hold such information in substantial compliance with this
Section. The provisions of this Section 6 shall apply with equal force to any
confidential information of any third party with respect to which the Company
has signed a confidentiality agreement. The Employee acknowledges that
Proprietary Information, as it may exist from time to time, is a valuable and
unique asset of the Company, and that disclosure of any such information would
cause substantial injury to the Company. If Employee is requested or required
(by oral questions, interrogatories, requests for information or document
subpoenas, civil investigative demands, or similar process) to disclose any
Proprietary Information, Employee shall, unless prohibited by law, promptly
notify the Company of such request(s) so that the Company may seek an
appropriate protective order.

9

--------------------------------------------------------------------------------




6.2 Assignment of Inventions. Except as otherwise may be agreed by the Company
in writing, in consideration of the employment of Employee by the Company, and
free of any additional obligations of the Company to make additional payment to
Employee, Employee agrees to irrevocably assign to the Company any and all
inventions, software, manuscripts, documentation, improvements or other
intellectual property whether or not protectable by any state or federal laws
relating to the protection of intellectual property, relating to the present or
future business of the Company that are developed by Employee during the term of
his/her employment with the Company, either alone or jointly with others, and
whether or not developed during normal business hours or arising within the
scope of his/her duties of employment. Employee agrees that all such inventions,
software, manuscripts, documentation, improvement or other intellectual property
shall be and remain the sole and exclusive property of the Company and shall be
deemed the product of work for hire. Employee hereby agrees to execute such
assignments and other documents as the Company may consider appropriate to vest
all right, title and interest therein to the Company and hereby appoints the
Company as the Employee’s attorney-in-fact with full powers to execute such
document itself in the event employee fails or is unable to provide the Company
with such signed documents. Notwithstanding the foregoing, this provision does
not apply to an invention for which no equipment, supplies, facility, or trade
secret information of the Company was used and which was developed entirely on
Employee’s own time, unless (a) the invention relates (i) to the business of the
Company, or (ii) to the Company's actual or demonstrably anticipated research or
development, or (b) the invention results from any work performed by Employee
for the Company.  


6.3 Non-Competition and Non-Solicitation: In the event of any termination of
Employee’s employment with the Company at any time, Employee agrees that he will
not, for a period of one (1) year following such termination, directly or
indirectly, enter into or become associated with or engage in any other business
(whether as a partner, officer, director, shareholder, employee, consultant, or
otherwise), which business is primarily involved in the manufacture, development
and/or distribution of sensors or is otherwise engaged in the same or similar
business as the Company in direct competition with the Company, or which the
Company was in the process of developing during the term of Employee’s
employment with the Company and such development is based on actual or
demonstrative anticipated research (collectively, a “Competitive Business”).
Notwithstanding the foregoing, (x) the ownership by Employee of less than five
percent of the shares of any publicly held corporation shall not violate the
provisions of this paragraph, and (y) the Employee shall not be required to
comply with any provision of this paragraph following termination of this
Agreement if the amounts that are required to be paid to Employee after such
termination are not timely paid. In furtherance of the foregoing, Employee shall
not during the aforesaid period of non-competition, directly or indirectly, in
connection with any Competitive Business, solicit any customer or employee of
the Company who was a customer or employee of the Company within one year of the
Termination Date.


6.4 Return of Documents and Property: Upon termination of employment or sooner
if requested by the Company, Wong shall forthwith either destroy or deliver to
the Company all copies and original documents and any other material and
property of the Company of any kind acquired or coming to the knowledge or
possession of Wong in connection with or as a result of Wong’s employment and
that relate in any way to the business of the Company, including without
limitation, and in any medium, literature, data, plans, designs, specifications,
price information, customer information, supplier information, marketing
information, business plans, financial information, memorandums, correspondence,
notes and records. 

10

--------------------------------------------------------------------------------





7.
Remedies: Wong agrees that a violation of the covenants set forth in Sections
6.1 through 6.4, or any provision thereof, could cause irreparable injury to the
Company and that, in addition to other remedies available to the Company, the
Company shall be entitled to injunctive or other equitable relief in case of any
such violation or threatened violation. The remedies set forth in this Section 7
shall be in addition to, rather than in lieu of, any other rights and remedies
the Company may have at law or in equity.  

 
8.
Indemnity. The Company hereby agrees to indemnify, defend, and hold harmless the
Employee for any and all claims arising from or related to his employment by the
Company at any time asserted, at any place asserted, to the fullest extent
permitted by law. The Company shall use commercially reasonable efforts to
maintain such insurance as is necessary and reasonable (with minimum coverage of
not less than $2,000,000) to protect the Employee from any and all claims
arising from or in connection with his employment by the Company during the term
of Employee's employment with the Company and for a period of six (6) years
after the date of termination of employment for any reason. The provisions of
this Section are in addition to and not in lieu of any indemnification, defense
or other benefit to which Employee may be entitled by statute, regulation,
common law or otherwise. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

 
(a) Claims Initiated by Employee. To indemnify or advance expenses to the
Employee with respect to proceedings or claims initiated or brought voluntarily
by the Employee and not by way of defense, except with respect to proceedings
brought to establish or enforce a right to indemnification under this Agreement
or any other statute or law or otherwise, but such indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Board of Directors finds it to be appropriate; or


          (b) Lack of Good Faith. To indemnify the Employee for any expenses
incurred by the Employee with respect to any proceeding instituted by the
Employee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by the
Employee in such proceeding was not made in good faith or was frivolous; or


          (c) Unauthorized Settlements. To indemnify the Employee under this
Agreement for any amounts paid in settlement of a proceeding unless the Company
consents to such settlement; or


          (d) Claims by the Company for Willful Misconduct. To advance expenses
to the Employee under this Agreement for any expenses incurred by the Employee
with respect to any proceeding or claim brought by the Company against Employee
for willful misconduct, unless a court of competent jurisdiction determines that
each of such claims was not made in good faith or was frivolous; or

11

--------------------------------------------------------------------------------




          (e) 16(b) Actions. To indemnify the Employee on account of any suit in
which judgment is rendered against Employee for an accounting of profits made
from the purchase or sale by Employee of securities of the Company pursuant to
the provisions of Section 16(b) of the Securities and Exchange Act of l934 and
amendments thereto or similar provisions of any federal state or local statutory
law; or


          (f) Willful Misconduct or Breach. To indemnify the Employee on account
of Employee’s conduct which is finally adjudged to have been knowingly
fraudulent, deliberately dishonest, or to constitute willful misconduct or as
constituting a breach of Employee’s duty of loyalty to the Company or resulting
in any personal profit or advantage to which Agent was not legally entitled; or


          (g) Unlawful Indemnification. To indemnify the Employee if a final
decision by a court having jurisdiction in the matter shall determine that such
indemnification is not lawful (and, in this respect, both the Company and
Employee have been advised that the Securities and Exchange Commission believes
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication).


9.
Survival: The provisions of Sections 6 and 7 shall survive the termination of
this Agreement for any reason, for the duration specified therein.




10.
Revision: If any provisions of this Agreement as applied to any circumstances
shall be adjudged by an arbitrator or a court of competent jurisdiction to be
invalid or unenforceable, the same shall in no way affect any other provision in
any other circumstances, or the validity or enforceability of this Agreement.
The Company and Wong intend this Agreement and the provisions of Sections 6 and
7 to be enforced as written.




11.
Severability: However, if any provision, or any part thereof, is held to be
unenforceable because of its scope or the duration of such provision or the area
covered thereby, the Company and Wong agree that the court or arbitrator making
such determination shall have the power to reduce the scope, duration and/or
area of such provision, and/or to delete specific words or phrases and in its
reduced form such provision shall then be enforceable and shall be enforced.




12.
Entire Agreement: This Agreement embodies the entire understanding between the
Company and Wong, and supersedes all prior understandings and discussions,
whether oral or written. It may not be changed orally, but only by an amendment
in writing signed by both parties.




13.
Waiver: The waiver by the Company of a breach of any provision of this Agreement
by Wong shall not operate or be construed as a waiver of any subsequent breach
by Wong. The waiver by Wong of a breach of any provision of this Agreement by
the Company shall not operate or be construed as a waiver of any subsequent
breach by the Company.




14.
Governing Law; Jurisdiction: This Agreement shall be construed under and
governed by the laws of the State of California, United States of America,
without regard to conflict of laws principles. Any or all actions or proceedings
which may be brought by the Company or Employee under this Agreement shall be
brought in courts having a situs within the State of California, and Employee
and the Company each hereby consent to the jurisdiction of any local, state, or
federal court located within the State of California.


12

--------------------------------------------------------------------------------





15.
Binding Effect; Non-Assignment: This Agreement and the rights and obligations of
the Company hereunder shall inure to the benefit of and shall be binding upon
the Company and any companies or other entities controlling, controlled by, or
under common control with the Company, and upon successors and assigns of any
such company. Neither this Agreement nor any of Wong’s rights or obligations the
Company or shall be transferable or assignable by Wong or any person claiming
any such benefit through him, but they shall inure to the benefit of and shall
be binding upon his executors, administrators, personal representatives, heirs,
and legatees.




16.
Dispute Resolution: The parties hereby submit to the jurisdiction of, and waive
any venue objections against, the United States District Court for the Northern
District of California and the Superior and Municipal Courts of the State of
California, Santa Clara County, in any litigation arising out of the Agreement.
The Company may, however, institute a binding arbitration proceeding pursuant to
the commercial arbitration rules of the American Arbitration Association then
existing relating to any controversy or claim arising from or relating to this
Agreement, or its making, performance, or interpretation and judgment on any
such arbitration award shall be final, binding and conclusive on all parties and
may be entered in any court having jurisdiction over the subject matter of the
controversy.




17.
Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when (a) personally delivered or (b) sent by (i)
a nationally recognized overnight courier service or (ii) certified mail, return
receipt requested, postage prepaid and in each case addressed to the respective
addresses as set forth below or to any such other address as the party to
receive the notice shall advise by due notice given in accordance with this
paragraph. All notices and communications shall be deemed to have been received
on (A) if delivered by personal service, the date of delivery thereof; (B) if
delivered by a nationally recognized overnight courier service, on the first
business day following deposit with such courier service; or (C) on the third
business day after the mailing thereof via certified mail. Notwithstanding the
foregoing, any notice of change of address shall be effective only upon receipt.
The current addresses of the parties are as follows:



If to the Company:
NanoSensors, Inc.
 
1800 Wyatt Dr., Suite # 2
 
Santa Clara, CA 95054
   
If to Employee:
To the place set forth on page 1 of this Agreement.
   

18.
Counterparts: This Agreement may be executed by facsimile transmission in one or
more counterparts, each of which shall be deemed an original and which together
shall constitute one instrument.




19.
Material Actions: If the Company becomes a party to any material action or
proceeding during the term of this Agreement, the Company agrees to notify Wong
on a timely basis of any material action or proceeding.


13

--------------------------------------------------------------------------------





20.
Separate Counsel: Wong has been advised and encouraged by the Company to consult
with an attorney of his choosing.



Remainder of page intentionally left blank. Signature page follows.

14

--------------------------------------------------------------------------------



Signature Page to Employment Agreement
between NanoSensors, Inc. And Ted Wong


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Wong has hereunto set his hand, all as of the day
and year first above written.
 

NanoSensors, Inc.       Ted Wong                  By: /s/ Robert Baron   /s/ Ted
Wong

--------------------------------------------------------------------------------

Robert Baron,    

--------------------------------------------------------------------------------

Ted Wong   On behalf of the Company   

 
15

--------------------------------------------------------------------------------



 Exhibit A


Four Major Milestones for Ted Wong



·  
Obtain technology license agreement from Michigan State University for the
commercialization of the intellectual property created to test for E. coli and
salmonella using a nanoporous silicon-based electrochemical DNA biosensor.




·  
Completion of a working prototypes for the Company’s first product and produce 5
pre-production (the version of the product prior to the final manufacturing
design) prototypes that can be field tested by the Company’s customer(s).




·  
Release of all funds held in escrow in connection with Company’s private
placement of units which closed June 27, 2006.




·  
Receipt of $100,000 in cumulative orders for the Company’s product.


16

--------------------------------------------------------------------------------


 